Citation Nr: 0723128	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-41 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral diabetic retinopathy.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) due to service-connected 
disabilities.

4.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right knee, to include as secondary to 
the service-connected residuals of a left knee injury.

5.  Entitlement to service connection for degenerative joint 
disease (DJD) of the thoracolumbar spine, to include as 
secondary to the service-connected residuals of a left knee 
injury.




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 1963 
and from February 1964 to February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which awarded service connection for 
bilateral diabetic retinopathy and assigned a noncompensable 
rating effective February 2005.  The same decision also 
continued a 10 percent rating for residuals of a left knee 
injury, denied entitlement to TDIU, and denied entitlement to 
service connection for DJD of the right knee and 
thoracolumbar spine.

The claims of entitlement to an initial compensable rating 
for bilateral diabetic retinopathy, an increased evaluation 
for residuals of a left knee injury, and TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.

During the veteran's March 2007 Travel Board hearing, he 
raised a claim of entitlement to a compensable evaluation for 
hypertension.  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  DJD of the right knee was not shown in service or for 
many years thereafter, nor is it related to the service-
connected residuals of a left knee injury.

3.  DJD of the thoracolumbar spine was not shown in service 
or for many years thereafter, nor is it related to the 
service-connected residuals of a left knee injury.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for DJD of the right knee are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2006).

2.  The criteria for the establishment of service connection 
for DJD of the thoracolumbar spine are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a December 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claims.  The veteran indicated in December 
2004 that he had no further evidence to submit in support of 
his claims.  The veteran was notified of the evidence 
necessary to establish a disability rating and effective date 
in March 2006.    

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and VA examination reports.  The 
veteran presented testimony before the Board in March 2007.  
The transcript has been obtained and associated with the 
claims folder.  

The veteran submitted additional private medical records 
after the December 
2005 statement of the case was issued.  The veteran waived 
initial RO adjudication of the newly submitted evidence.  As 
such, remand for preparation 
of a supplemental statement of the case is not necessary.  
38 C.F.R. § 20.1304(c).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions and 
testimony; service medical records; post-service VA and 
private treatment records; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he is entitled to service 
connection for DJD of the 
right knee and thoracolumbar spine.  Specifically, he 
contends that the claimed conditions are secondary to the 
service-connected residuals of a left knee injury.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

A disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that effective October 
10, 2006, 38 C.F.R. § 3.310 was amended to conform to the 
Court's decision in Allen.  However, based upon the facts in 
this case, the regulatory change does not impact the outcome 
of the appeal.

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for DJD of the 
right knee and thoracolumbar spine are not warranted.  As an 
initial matter, the veteran does not assert that the claimed 
disorders first manifested during his active duty service.  
Indeed, a review of the veteran's service medical records 
show they are devoid of complaints, treatments, or diagnoses 
of DJD of or an injury to the right knee or thoracolumbar 
spine.  Nor is there any medical opinion linking those 
conditions to service.  Moreover, there is no evidence 
showing that DJD of the right knee and thoracolumbar spine 
manifested to a compensable degree within the first year 
following the veteran's discharge from service.  Thus, 
service connection on a direct or presumptive basis is not 
warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Despite evidence of a current diagnosis of DJD of the right 
knee necessitating a total knee arthroplasty in February 
2004, and DJD of the thoracolumbar spine, there are no 
opinions of record that the current conditions are 
proximately due to, the result of, or aggravated by the 
service-connected residuals of a left knee injury.  
38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 446. 

In this regard, upon VA examination in March 2005, the 
examiner opined it was less likely than not that the mild 
degeneration of the left knee caused the right knee condition 
requiring total knee arthroplasty.  The examiner reasoned the 
veteran's right knee condition was more likely secondary to 
wear and tear associated with aging and constant use of the 
knee.

While a statement from Dr. APK indicates the veteran has an 
altered gait secondary to arthritis in the knees and back, it 
provides no opinion as to a relationship between his service-
connected left knee condition and the claimed conditions.  

Moreover, while the Board does not doubt the veteran's 
sincerity in his belief that his right knee and back 
conditions are related to his service-connected left knee 
disorder, lay assertions of medical causation or a medical 
diagnosis do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Upon review of the record, there is no opinion linking the 
veteran's back condition or right knee condition to his 
service-connected left knee condition.  Thus, the 
preponderance of the evidence is against the claim for 
secondary service connection.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for DJD of the right knee, 
to include as secondary to the service-connected residuals of 
a left knee injury, is denied.

Entitlement to service connection for DJD of the 
thoracolumbar spine, to include as secondary to the service-
connected residuals of a left knee injury, is denied.


REMAND

A determination has been made that additional evidentiary 
development is necessary prior to rendering a determination 
on the merits of the claims of entitlement to an initial 
compensable rating for bilateral diabetic retinopathy, an 
evaluation in excess of 10 percent for residuals of a left 
knee injury, and TDIU.  Accordingly, further appellate 
consideration will be deferred on these claims and remanded 
for action as described below.

In the veteran's March 2007 Travel Board hearing, he 
testified that he sought treatment for his bilateral diabetic 
retinopathy approximately three months prior to the hearing, 
and on a three month basis, from his private physician, Dr. 
A.  He also indicated that he had been diagnosed with blurred 
vision, bleeding behind the retina, and burning.  These 
records have not been associated with the claims folder.  
Such should be requested upon remand.  38 C.F.R. 
§ 3.159(c)(1).

The veteran further testified that VA confirmed the retinal 
bleeding in March 2007 and he had a follow-up appointment in 
April 2007.  With regard to his residuals of a left knee 
injury, the veteran stated that he had treated at the 
Nashville VA medical center (VAMC) in March 2007.  A review 
of the record shows the last VA outpatient treatment records 
from the Nashville VA health care system are dated in June 
2005.  VA treatment records dating since that time should be 
obtained upon remand.  38 C.F.R. § 3.159(c)(2).

Moreover, as the veteran has contended that his disabilities 
have worsened, and it has been over two years since the last 
examination, new VA examinations should be ordered for his 
left knee and diabetic retinopathy.  VAOPGCPREC 11-95 (April 
7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Since the Board has determined that a medical examinations 
are necessary in the instant case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend a scheduled medical examination.  That 
regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.

Finally, the Board notes that the veteran claimed entitlement 
to TDIU due to his service-connected disabilities; thus, the 
resolution of the veteran's diabetic retinopathy and left 
knee clams will impact his TDIU claim.  As such, the TDIU 
claim is inextricably intertwined with this issue.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together); see also Ephraim v. Brown,  5 Vet. App. 
549, 550 (1993) (inextricably intertwined claims should be 
remanded together).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorizations from the veteran, the AOJ 
should obtain relevant treatment records 
from Dr. A in Mount Juliet, Nashville, 
from 2003 to the present.  All efforts to 
obtain these records should be clearly 
documented in the claims file.   

2.  The AOJ should obtain relevant VA 
treatment records from the VA health care 
system in Nashville, Tennessee, from June 
2005 to the present.  All efforts to 
obtain these records should be clearly 
documented in the claims file.   

3.  The AOJ should schedule the veteran 
for a VA orthopedic examination to 
determine the current nature and severity 
of his left knee condition.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All findings should be 
provided in detail, and all necessary 
tests conducted.

The examiner should conduct a thorough 
orthopedic examination of the left knee, 
and should document any limitation of 
motion, including any limitation of 
motion due to pain, expressed in terms of 
full extension being zero degrees.  The 
examiner should also describe any 
subluxation or instability, crepitance, 
or locking.  

The examiner should further describe any 
functional loss pertaining to the left 
knee due to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
Finally, the examiner should comment on 
the impact the veteran's left knee 
condition has upon his employability.

4.  The AOJ should schedule the veteran 
for a VA eye examination to determine the 
current nature and severity of his 
diabetic retinopathy.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All studies or tests deemed 
necessary should be conducted, and all 
findings reported in detail.  The 
examiner should also provide an opinion 
as to the impact of the veteran's 
bilateral diabetic retinopathy on his 
employability.

5.  Thereafter, the AOJ should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and given an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


